By the Court.
Arbitration notes, or notes given to bind a party to abide an award of arbitrators are not notes for the payment of money only — consequently it is now settled by a series of uniform decisions, that such notes although vouched by two witnesses, if for more than £4 are not within the jurisdiction of a single minister of justice to^ try; if for more than £20 they are appealable to the Superior Court. Such notes therefore are not evidence of a subsisting debt, and such was the note in the present case, made and delivered into the hands of the justice, who was one of said arbitrators, with the plain*329tiff’s confession upon it; not that there was then anything due upon the note, but it was for the sum which should thereafter become due by the award of said arbitrators, if anything should be found against him.
This is not such a debt, nor such a confession of a debt, as the statute contemplates and authorizes a justice to make a record of. The whole proceedings are coram non judice, and void. Besides it is an illegal method to prevent a party from getting redressed at law against an award, however corrupt and erroneous it may be.